Case 2:13-cv-14695-MFL-LJM ECF No. 311 filed 06/01/20        PageID.12436    Page 1 of 7




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 OMAR RASHAD POUNCY,

              Petitioner,
                                                     Case No. 13-cv-14695
 v.                                                  Hon. Matthew F. Leitman

 CARMEN D. PALMER,

           Respondent.
 __________________________________________________________________/

        ORDER DENYING PETITIONER’S EMERGENCY MOTION
          TO STAY REMAINDER OF SENTENCE (ECF No. 302)

       Petitioner Omar Rashad Pouncy is currently serving a lengthy prison sentence

 for several serious crimes, including multiple counts of carjacking and armed

 robbery. He has a petition for a writ of habeas corpus pending in this Court (the

 “Petition”). (See Pet., ECF No. 1.) In the Petition, Pouncy claims, among other

 things, that he received ineffective assistance of counsel related to a possible plea

 bargain and that he is entitled to relief under Lafler v. Cooper, 566 U.S. 156 (2012)

 (the “Lafler Claim”).

       During an on the record status conference with counsel on April 14, 2020, the

 Court set a final briefing schedule with respect to all of the remaining claims in the

 Petition, including the Lafler Claim. That schedule, which the Court memorialized

 in a written order, calls for the completion of final briefing by June 15, 2020. (See


                                           1
Case 2:13-cv-14695-MFL-LJM ECF No. 311 filed 06/01/20        PageID.12437     Page 2 of 7




 Order, ECF No. 293.) During the status conference, Pouncy’s counsel agreed to the

 Court’s proposed schedule, and the Court pledged to hold a hearing on the remaining

 claims as soon as reasonably possible after the completion of final briefing.

       Despite this agreed-upon plan, Pouncy has filed an “Emergency Motion to

 Stay the Remainder of Sentence” (the “Stay Motion”) (See Stay Mot., ECF No. 302.)

 In the Stay Motion, Pouncy argues that (1) he is entitled to immediate relief on his

 Lafler Claim and (2) the Court should immediately release him from custody. (See

 id.) For the reasons explained below, the Court DENIES the Stay Motion and will

 address the Lafler Claim when it takes up the rest of the claims in the Petition.

       First, Pouncy filed the Stay Motion in violation of an order of this Court. On

 November 26, 2019, this Court entered an order in which it stated that it would “not

 accept multiple filings from different counsel on the same issue/subject matter.”

 (Order, ECF No. 274, PageID.11914.1) The Stay Motion is just such a filing: it

 largely duplicates an earlier filing on Pouncy’s behalf by a different attorney. On

 May 11, 2020, attorney Aaron Katz filed Pouncy’s final brief in support of the

 Petition. (See ECF No. 300.) In that brief, Katz presented substantial argument

 concerning the Lafler Claim and specifically requested, as relief for that claim, that


 1
   The prohibition on such filings was needed to bring some order to these
 proceedings. Pouncy has been represented by more than eleven different attorneys
 in this action (see Docket), and, at times, the various attorneys have either taken
 different positions on the same issue or have submitted two separate filings on the
 same issue.
                                           2
Case 2:13-cv-14695-MFL-LJM ECF No. 311 filed 06/01/20        PageID.12438    Page 3 of 7




 the Court immediately order Pouncy’s release from custody. (See id., PageID.12305-

 12314.) One of Pouncy’s other attorneys, David Moffitt, filed the Stay Motion on

 May 14, 2020. (See Stay Mot., ECF No. 302.) The motion again argues the Lafler

 Claim and seeks the same relief on that claim that Katz sought. (See id.) The motion

 thus plainly violates this Court’s order against duplicative filings by different

 attorneys, and it is properly denied on that basis alone.

       Second, the filing of the motion was contrary to the agreement that the Court

 reached with counsel just one month earlier. As noted above, on April 14, 2020, the

 Court held an on the record status conference with counsel to discuss a plan for

 moving forward and brining this action to a close. The Court suggested that the most

 efficient way to proceed would be to have counsel for both parties submit a final

 round of briefing that crisply and efficiently presented argument on the remaining

 claims. On behalf of Pouncy, Katz agreed that the Court’s proposal was a good idea

 and that it made sense to proceed as the Court suggested. Despite Katz’s agreement

 with the Court’s proposed path forward, Moffitt filed the Stay Motion and thereby

 effectively asked the Court to take the proceedings in a different direction. The Stay

 Motion suggests that instead of addressing all of Pouncy’s claims in a single hearing

 with a single comprehensive round of briefing (as Katz agreed), the Court should

 adopt a piecemeal approach and separately take up the Lafler Claim. The Court

 declines to deviate from the path forward to which Katz agreed. As explained below,


                                            3
Case 2:13-cv-14695-MFL-LJM ECF No. 311 filed 06/01/20         PageID.12439     Page 4 of 7




 that path makes the most sense, and Katz acted entirely reasonably when he agreed

 to it.

          Third, for docket efficiency reasons, the Court will adhere to the agreed-upon

 path forward of reviewing all of Pouncy’s remaining claims at once in the context

 of the final round of briefing and will not take time now to focus exclusively upon

 the Lafler Claim. The most efficient path forward is for the Court to resolve all of

 Pouncy’s claims at once. Addressing only the Lafler Claim in the context of the

 Stay Motion would result in one of two inefficiencies. If the Court ruled in favor of

 Pouncy on that claim now and granted the Stay Motion, that would create a real risk

 of multiple appeals and further disjointed proceedings on remand. That is exactly

 what happened earlier in this case when the Court granted relief on one of Pouncy’s

 claims without reaching the remainder of the claims. (See Op. and Order Granting

 Habeas Relief, ECF No. 74; Judgment in favor of Pouncy, ECF No. 75.) The Sixth

 Circuit reversed that grant of relief, see Pouncy v. Palmer, 846 F.3d 144 (6th Cir.

 2017), and that resulted in a substantial round of proceedings on remand and will

 result in another appeal by whichever party loses now. The Court will avoid a repeat

 of that inefficiency by ruling upon all of the claims at once. In contrast, if the Court

 ruled against Pouncy on the Lafler Claim now and denied the Stay Motion, the Court

 would then have to take up the remainder of the claims in the Petition at a later date.

 That means that the Court would have to get up to speed on the facts and background


                                             4
Case 2:13-cv-14695-MFL-LJM ECF No. 311 filed 06/01/20        PageID.12440     Page 5 of 7




 of the case a second time, and that would create an inefficiency. For all of these

 reasons, the most efficient path forward is to take up all of the claims at once in the

 context of the final round of briefing.

       The Court appreciates and respects Pouncy’s desire for a prompt resolution of

 his claims. The Court has committed to working diligently to schedule and hold a

 hearing on the remaining claims once final briefing is complete.2 Following the

 hearing, the Court will work hard to issue its decision as promptly as reasonably

 possible.

       Finally, the Court must say a word about the length of proceedings in this

 case. Pouncy repeatedly highlights that the case is six years-old. That is true. But

 standing alone, that six-year figure may be misleading. The Petition has not been

 sitting around in some dusty corner of the Court’s chambers without attention for six

 years. On the contrary, several years ago, the Court granted habeas relief to Pouncy

 and freed him on bond. Following that ruling, Respondent appealed to the Sixth



 2
   If Pouncy pursues an appeal of this order and/or pursues an appeal of the Court’s
 earlier order denying his motion for release pending appeal (see Order, ECF No.
 293), the Court will make a modest extension to the briefing schedule. The Court
 will do so in order to give Respondent’s counsel sufficient time to complete the final
 briefing here. Without such an extension, Respondent’s counsel would face undue
 pressure to submit his substantial final brief here while also preparing substantial
 submissions to the Sixth Circuit. It is not reasonable to impose that pressure on
 Respondent’s counsel under the current circumstances in which we are all forced to
 work from home due to the COVID-19 pandemic without usual access to support
 staff, files, and other necessary resources.
                                           5
Case 2:13-cv-14695-MFL-LJM ECF No. 311 filed 06/01/20        PageID.12441    Page 6 of 7




 Circuit (which, as noted above, reversed), and Pouncy sought further review in the

 Supreme Court. Those appellate proceeding account for some portion of the six

 years.     Moreover, a not-insubstantial portion of the six years was spent on

 proceedings related to Pouncy’s claim of actual innocence. The Court held an

 evidentiary hearing on that claim and then allowed time for a round of follow-up

 briefing. With the actual innocence claim pending, Respondent discovered and

 presented to the Court substantial evidence that Pouncy had conspired with a witness

 to present false testimony in support of the claim. (See Mot. to Dismiss, ECF No.

 238.) At that point, the Court had to pause the proceedings to determine, among

 other things, whether Pouncy’s prior counsel could remain in the case (when he had

 allegedly used them, without their knowledge, to present false testimony) and

 whether Pouncy’s alleged misconduct warranted dismissal of the Petition. Pouncy,

 alone, is responsible for these delays. And Pouncy has changed and/or added

 lawyers multiple times, and those changes, too, have added to the delays in at least

 some respects. For all of these reasons (and others), the age of this case does not

 warrant immediate consideration of the Lafler Claim in the context of the Stay

 Motion.

          Accordingly, for all of the reasons stated above, Pouncy’s motion to stay his

 sentence (ECF No. 302) is DENIED. The Court will consider the merits of the




                                            6
Case 2:13-cv-14695-MFL-LJM ECF No. 311 filed 06/01/20       PageID.12442    Page 7 of 7




 Lafler Claim when it considers the rest of Pouncy’s remaining claims in the context

 of the final round of briefing.

       IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
 Dated: June 1, 2020                    UNITED STATES DISTRICT JUDGE


        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on June 1, 2020, by electronic means and/or ordinary
 mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                          7
